Citation Nr: 0022969	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-13 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
dystonia of the tongue, to include tardive dyskinesia, 
claimed as the result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The appellant had active military service from June 1974 to 
August 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1999 rating decision 
in which the RO denied the appellant entitlement to 
compensation, under 38 U.S.C.A. § 1151, for dystonia of the 
tongue, to include tardive dyskinesia, claimed as the result 
of VA medical treatment.  The appellant filed an NOD that 
same month, March 1999, and the RO issued an SOC also in 
March 1999.  The appellant filed a substantive appeal in July 
1999.  A supplemental statement of the case (SSOC) was issued 
in January 2000.  

REMAND

By way of history, the appellant's service medical records 
reflect that he was medically separated from service in 
August 1974 after less than two months of active duty.  In 
October 1974 he filed with the RO a claim for service 
connection for schizophrenia.  

In March 1975, the RO received a VA Hospital (VAH) Boston 
treatment record, dated in September 1974.  The record noted 
a diagnosis of schizophrenia, paranoid; as well as reactive 
depression.  In a June 1975 rating decision, the RO denied 
the appellant's claim for a nervous disorder.  The decision 
noted that the appellant was entitled to hospitalization 
under 38 U.S.C. §602, as he did have at least one day of 
service during a period of war.  

Thereafter, the RO received VA medical center (VAMC) Brockton 
medical records, dated from June 1975 to June 1980.  These 
records noted the appellant's hospitalization and treatment 
for schizophrenia.  

In February 1992, the appellant submitted a statement to the 
RO, in which he indicated that he was "applying for 
disability due to tardive dyskinesia of the tongue [and] 
mouth..."  The appellant indicated that the condition made it 
impossible for him to work and caused him additional 
embarrassment.  He also indicated that he had been told that 
the condition was caused by the medication he had been 
receiving.  In a letter from the appellant's service 
representative to the RO that same month, a claim was filed 
and characterized as service connection for loss of speech.  

In June 1992, the RO received additional VAMC Brockton 
medical records, dated from June 1989 to June 1992.  These 
records reflected the appellant's treatment for a number of 
maladies, to include psychiatric illness.  In a September 
1992 rating decision, the RO denied the appellant service 
connection for tardive dyskinesia/loss of speech.  It noted 
that tardive dyskinesia was considered to be a symptom of 
schizophrenia, and not a separately ratable condition.  

In February 1993, the appellant's father submitted to the RO 
a statement, in which he noted that since 1973, the appellant 
had been treated with a number of different medications and 
that these had caused him to suffer from tardive dyskinesia.  
That same month, February 1993, the appellant submitted to 
the RO a copy of a decision letter issued by the RO in 
September 1992, which had notified the appellant of the 
denial of service connection for tardive dyskinesia.  On the 
copy of the letter, the appellant noted that he was claiming 
that the misuse of drugs had caused tardive dyskinesia and 
dystonia, and that the condition made it impossible for him 
to work.  Additionally, in a letter dated in February 1993, 
from the appellant's service representative to the RO, it was 
noted by the service representative that, it appeared the 
appellant was claiming service connection for a nervous 
condition due to misuse of drug therapy.  Furthermore, that 
the appellant was appealing the RO's September 1992 rating 
decision.  A statement of the case was subsequently issued on 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  No action was taken by the RO with 
respect to the appellant's or representative's letters 
claiming that tardive dyskinesia had resulted from "misuse" 
of VA prescribed drug therapy.  

Thereafter, in May 1997, the RO received a letter from the 
appellant's father requesting compensation for the appellant 
for his tardive dyskinesia as a result of long-term drug 
therapy.  In September 1997, the RO received VAMC Brockton 
medical records, dated from February 1997 to August 1997.  
These records noted the appellant's hospitalization and 
treatment for his psychiatric illness.  

In October 1997, the appellant underwent a general medical 
examination for VA purposes.  The examiner noted that while 
the appellant suffered from psychiatric illness, he also 
continued to have manifestations of tardive dyskinesia.  The 
appellant was noted to be taking Olanzapine, Depakote and 
Lithium.  The examiner's diagnosis was schizo-affective 
disorder with manic depression, tardive dyskinesia, sleep 
apnea, and exogenous obesity.  That same month, the appellant 
underwent a VA mental disorders examination.  The examiner 
noted that the appellant had a history of frequent 
hospitalizations and required continuous medication.  The 
examiner's diagnosis was schizophrenia, paranoid type, severe 
and profound.  

In October 1998, the appellant's representative submitted a 
statement to the RO in which it was requested that the 
appellant be considered for entitlement under 38 U.S.C.A. 
§ 1151 for tardive dyskinesia/dystonia of the tongue as a 
result of long term use of psychotropic medications 
prescribed by the VA.  In addition, the RO received VAMC 
Brockton medical records, dated from September 1974 to 
September 1998.  In particular, these records noted the 
appellant's continued treatment and hospitalization for his 
psychiatric illness.  

In a March 1999 rating decision, the RO denied the 
appellant's claim for benefits under section 1151 for 
dystonia of the tongue, to include tardive dyskinesia.  

In April 1999, the RO received a medical opinion from a VA 
physician.  In a Statement of Patient's Treatment, dated in 
March 1999, the physician noted that the appellant had a long 
history of mental illness and that he had been treated for 
many years at the VAMC Brockton as an inpatient/outpatient.  
The appellant was diagnosed as having, inter alia, bipolar 
disorder, mixed type vs. schizoaffective disorder; and severe 
dystonia of the tongue to include tardive dyskinesia.  The 
physician additionally noted that the appellant had developed 
severe dystonia of the tongue and tardive dyskinesia causing 
dysarthric speech most likely due to his treatment with 
antipsychotic medications for the past many years.  
Furthermore, the physician indicated that there had been slow 
but progressive improvement.  

In October 1999, the appellant was again medically examined 
for VA purposes.  The examiner noted that the appellant had 
been on antipsychotic medications for a number of years, and 
that these were known to produce dystonia and tardive 
dyskinesia.  This had also included receiving Prolixin shots, 
which the veteran was at the time of examination no longer 
receiving.  The examiner opined that the appellant's dystonia 
and tardive dyskinesia was the expected result in a 
significant number of cases following treatment with 
neuroleptic medications.  He found that the VA did not fail 
to timely diagnose and treat the condition, but that rather 
it was an expected outcome of treatment with neuroleptic 
medications.  During an additional VA examination that same 
month, the appellant was diagnosed with tardive dyskinesia 
with severe tongue dystonia and dysarthria, secondary to his 
medication for schizophrenia, i.e., Prolixin by injection.  
The examiner also noted that the appellant was suffering from 
a Lithium-induced tremor.  

In August 2000, the Board received a statement from Shirley 
Greene, M.D., dated that same month.  Dr. Greene noted that 
she was the appellant's primary care physician, and that he 
had been diagnosed with terminal esophageal cancer.  

The Board notes that the applicable statutory and regulatory 
provisions require that VA look to all communications from 
the appellant which may be interpreted as applications or 
claims -- formal and informal -- for benefits.  In 
particular, VA is required to identify and act on informal 
claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (1999).  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought. 38 C.F.R. 
§ 3.155(a).

In reviewing the record, as noted above, the Board is 
cognizant that in February 1993, the appellant submitted a 
statement to the RO that clearly reflected a wish to 
establish a claim for dystonia of the tongue and/or tardive 
dyskinesia due to the use of antipsychotic medications 
prescribed by VA, i.e., a claim for benefits under 
38 U.S.C.A. § 1151.  The appellant's service representative 
interpreted the statement as a claim for service connection 
for a nervous condition due to the misuse of drug therapy, 
submitting such a claim to the RO on behalf of the appellant.  
The RO did not take any action with respect to the 
appellant's written communication, or that of his 
representative.  Subsequently, in October 1998, the 
appellant's representative submitted to the RO a claim for 
benefits under 38 U.S.C.A. § 1151 for the use of anti-
psychotic medications prescribed by VA.  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this instance, we find the appellant to have originally 
filed a claim for benefits under section 1151 for dystonia of 
the tongue as a result of VA treatment, in February 1993.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be adjudicated by the 
RO, and reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  
However, the RO has reviewed the appellant's claim under the 
regulations enacted after the statutory amendment, and has 
issued an SOC citing to those regulations.  

The United States Court of Appeals for Veterans has stated 
that, when the Board identifies, in the course of its 
appellate review, a matter that has not been addressed, in 
the first instance, by the RO, the Board must consider 
whether the appellant has had adequate notice of the need to 
submit evidence or argument on that matter, and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the claimant would be prejudiced 
by the Board's going forward to a final decision on that 
issue.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this case, we find going forward with the appellant's 
appeal would be highly prejudicial, given that the RO has not 
considered the appellant's claim under the pre-statutory 
regulations, see 38 C.F.R. § 3.358 (1999), the appellant has 
not been apprised of the appropriate statutory regulations, 
see 38 C.F.R. § 19.29 (1999), and the appellant has not been 
given the opportunity to submit evidence or argument with 
respect thereto.  Thus, in one respect, if the Board were to 
render a final decision on the matter at issue at this time, 
and the appellant elected to seek judicial review, the record 
on appeal would be lacking an SOC that had reported the 
proper regulations.  

Accordingly, the RO should adjudicate the appellant's claim 
for benefits under section 1151, with consideration of those 
regulations in effect prior to October 1, 1997.  Furthermore, 
the RO should make findings as to whether the appellant was 
informed of the possible consequences of such long-term use 
of anti-psychotic medication, given the VA examiner's report 
that dystonia of the tongue was an "expected" result of 
such treatment.  In this respect, the RO should also 
determine whether the appellant gave either expressed or 
implied consent to the use of such drugs.  If the decision 
remains adverse to the appellant, he should be so notified 
and afforded the opportunity to submit evidence and argument.  
Thus, the Board finds that procedural due process requires 
additional development by the RO.  Accordingly, the case is 
REMANDED for the following action:

1. The RO should take adjudicative action on 
the appellant's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151, with 
consideration of those regulations in 
effect for claims filed prior to October 
1, 1997.  In doing so, the RO should make 
findings as to whether the appellant was 
properly informed of the consequences of 
such long-term use of anti-psychotic 
medication, and as such gave either 
expressed or implied consent to the use 
of such drugs.  

2. If the decision remains adverse to the 
appellant, the RO should issue an SSOC 
with the appropriate laws and 
regulations.  The appellant and his 
representative should be given an 
opportunity to respond with any 
additional arguments they wish to make.  
The case should then be returned to the 
Board for further appellate consideration 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the appellant.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


